Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/KR2017/002469 03/07/2017 and claims priority ot REPUBLIC OF KOREA 10-2016-0027317 03/07/2016.	
Claims 1-33 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Restriction Election Maintained
3.	Applicant’s election of group I and the species, the compound of Formula 10, in the reply filed on August 16, 2019 was acknowledged. The election was treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-6 read on the elected species.
Claim Rejections Maintained/New Grounds of Rejection
4.	The rejection of claims 1-6, 33 under 35 U.S.C. 103 as being unpatentable over Yuan WO 2011126974 A1 AND Brinkley “A Brief Survey of Methods for Preparing Protein Conjugates with Dyes, Haptens, and Cross-Linking Reagents.” Bioconjugate Chemistry 1992, 3, 2-13 is maintained.  Applicant's arguments filed March 23, 2021 have been fully considered but they are prima facie obviousness, See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” As set forth in the rejection, “One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties, indeed we see that these compounds have the same properties as the prior art as a bifunctional linker with an amine reactive moiety and a thiol reactive group.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Additionally, the polyethylene glycol compound of the present invention may have a molecular weight of about 100 dalton to about 110,000 dalton, specifically about 400 dalton to about 110,000 dalton, more specifically about 1,000 dalton to about 100,000 dalton, and even more specifically about 1,000 dalton to about 20,000 dalton, but is not particularly limited thereto.

In Formula 1 above, n may be an integer of 10 to 2400, and specifically an integer of 20 to 460, but is not particularly limited thereto.

The written description does not support the lower bound of 70 for the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan WO 2011126974 A1 AND Brinkley “A Brief Survey of Methods for Preparing Protein Conjugates with Dyes, Haptens, and Cross-Linking Reagents.” Bioconjugate Chemistry 1992, 3, 2-13. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Yuan at Page 15 Table 2 teaches the compound 

    PNG
    media_image1.png
    150
    464
    media_image1.png
    Greyscale


Brinkley discusses the use of bifunctional linkers with two different reactive groups on either end of the linking moiety.  The linkers of Yuan above have an amine reactive group, the succinimidyl ester and a thiol reactive agent, the pyridyl disulfide.  Brinkley discusses both classes of reagents and teaches alternatives to the N-hydroxysuccinimide ester of Yuan.  Under the Thiol-Reactive Reagents reagents section on page 5 heading (2) Thiol-Reactive Reagents are discussed including the pyridyl disulfides under section (c)” Pyridyl disulfides react in an exchange reaction with protein thiols to give mixed disulfides (eq 11) (43).”

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

“Thiol-reactive reagents are those that will couple to thiol groups on proteins to give thioether-coupled products. These reagents react rapidly at neutral (physiological) pH and therefore can be reacted with thiols selectively in the presence of amine groups.” On the other end of the Yuan reagent is an amine reactive group, which is discussed at page 3 column 2,
 (1) Amine-Reactive Reagents. These reagents are those which will react primarily with lysines and the a-amino groups of proteins and peptides under both aqueous and nonaqueous conditions....The following amine-reactive reagents  are available. a) Reactive Esters (Formation of an Amide Bond). Reactive esters, especially N-hydroxysuccinimide (NHS) esters, are among the most commonly used reagents for modification of amine groups (21). 

The N-hydroxysuccinimide (NHS) ester is the amine reactive moiety in the Yuan compound discussed above.  As an alternative to the hydroxysuccinimide (NHS) esters an aldehyde group is discussed on page 4 of Brinkley under heading (c):


Brinkley discusses the advantages of these types of bifunctional reagents on page 5 at section 4:
(4) Bifunctional Reagents. Bifunctional, or crosslinking, reagents are specialized reagents having reactive groups that will form a bond between two different groups, either on the same molecule or two different molecules. Bifunctional reagents can be divided into two types: those with the same reactive group at each end of the molecule (homobifunctional) and those with different reactive groups at each end of the molecule (heterobifunctional). Recent trends are heavily in favor of the use of heterobifunctional cross-linkers where the bifunctional reagent has two reactive sites, each with selectivity toward different functional groups (amine reactive and thiol reactive, for example).

This particular class of reagents is discussed at page 5 section (a):
(a) Amine Reactive—Thiol or Protected Thiol. Because thiols will react selectively in the presence of amines with a variety of reagents, these functional groups are very useful for attaching two different proteins together. Thiol-coupling methods are frequently employed to prepare protein-enzyme conjugates.

An example of Traut’s reagent is given which is “extensively used for the purpose of introducing thiol groups selectively to proteins (45,46).  Many other bifunctional reagents contain both an amine-reactive and a protected thiol group, such as succinimidyl (acetylthio)acetate (SATA) (47, 48) or succinimidyl 3-(2-pyridyldithio)propionate (SPDP) (43, 49). After deprotection, the thiol containing protein is then reacted with a thiol-reactive group on the other protein, which has been introduced by a similar technique. Alternatively, proteins with synthetic thiol groups that have 
B)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims have an alternative amine reactive group for R1, instead of the N-hydroxysuccinimide ester the compound of Formula 6 has an aldehyde group.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Versus, Yuan:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties and reactivity. 
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties, indeed we see that these compounds have the same properties as the prior art as a bifunctional linker with an amine reactive moiety and a thiol 

	Aldehydes (Formation of Imine, Reduction to Alkylamine bond). Aldehyde groups react under mild aqueous conditions with aliphatic and aromatic amines to form an intermediate known as a Schiff base (an imine), which can be selectively reduced by the mild reducing agent sodium cyanoborohydride to give a stable alkylamine bond (eq 7) (44,53).... Aldehydes (glyoxals) can also react with protein arginine groups (25,26)....[Emphasis added].  

Brinkley also discusses the use of the thiol groups in modification of proteins as discussed above. “Pyridyl disulfides react in an exchange reaction with protein thiols to give mixed disulfides (eq 11) (43).” 
Conclusion
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625